Dated 01 March 2014

 

 

SERVICE AGREEMENT

  

between

 

Mitovie Pharma Europe Limited

 

and

 

Dr Michael Hawthorne

 

 

Kennedys

25 Fenchurch Avenue London

EC3M 5AD Tel. 020 7667 9667

Fax. 020 7667 9777

 

Ref. 10/CVB/M943-3421942 (RND)

 



 

 



  

Contents

 



1 INTERPRETATION
................................................................................................................................
4 2 TERM OF APPOINTMENT
..................................................................................................................
6 3 PROFESSIONAL QUALIFICATIONS
.................................................................................................
7 4 EMPLOYEE WARRANTIES
.................................................................................................................
7 5 DUTIES
....................................................................................................................................................
7 6 PLACE OF WORK
.................................................................................................................................
9 7 HOURS OF WORK
................................................................................................................................
9 8 SALARY
.................................................................................................................................................
9 9 EXPENSES
...............................................................................................................................................
10 10 BONUS
.....................................................................................................................................................
10 11 Life Assurance
........................................................................................................................................
  12 PRIVATE MEDICAL INSURANCE
.....................................................................................................
11 13 DIRECTORS' AND OFFICERS'
INSURANCE....................................................................................
12 14 CAR
....................................................................................
ERROR! BOOKMARK NOT DEFINED.   15 HOLIDAYS
..............................................................................................................................................
12 16 INCAPACITY
.........................................................................................................................................
13 17 OUTSIDE INTERESTS
..........................................................................................................................
14 18 CONFIDENTIAL INFORMATION
......................................................................................................
14 19 INTELLECTUAL PROPERTY
...............................................................................................................
14 20 CEASING TO BE A DIRECTOR
...........................................................................................................
15 21 PAYMENT IN LIEU OF NOTICE
.........................................................................................................
15 22 TERMINATION WITHOUT NOTICE
.................................................................................................
16 23 CHANGE OF CONTROL
.......................................................................................................................
17 24 GARDEN LEAVE
....................................................................................................................................
19 25 OBLIGATIONS ON TERMINATION
..................................................................................................
19 26 POST-TERMINATION RESTRICTIONS
............................................................................................
20 27 DISCIPLINARY AND GRIEVANCE PROCEDURES
......................................................................... 22 28
PENSIONS
...............................................................................................................................................
23 29 DATA PROTECTION
............................................................................................................................
23 30 COLLECTIVE AGREEMENTS
..............................................................................................................
24 31 RECONSTRUCTION AND AMALGAMATION
..............................................................................
24 32 NOTICES
.................................................................................................................................................
24 33 ENTIRE AGREEMENT
..........................................................................................................................
25 34 VARIATION
...........................................................................................................................................
25 35 COUNTERPARTS
..................................................................................................................................
25 36 THIRD PARTY RIGHTS
........................................................................................................................
25 37 GOVERNING LAW AND JURISDICTION
.........................................................................................
26

 



2

 

 

THIS AGREEMENT is dated 01 March 2014

 

Parties

 

(1)                         Mitovie Pharma Europe Limited incorporated and
registered in Scotland with company number SC264289 whose registered office is
at BioCity Scotland, Bo’Ness Road, Newhouse, Lanarkshire, ML1 5UH (Company &
Associated Group Companies).

 

(2)                         Michael Hawthorne, 20 Larksborough Avenue,
Newtownards, BT23 8SU (Employee).

 

Agreed terms

 

1        INTERPRETATION

 

1.1                       The definitions and rules of interpretation in this
clause 1 apply in this agreement.

 

Agreed Sum: an amount equivalent to the gross value of one year's basic salary
as specified in clause 8.1 (less any sums paid to the Employee by way of notice
or payment in lieu of notice).

 

Appointment: the employment of the Employee by the Company on the terms of this
agreement.

 

Associated Employer: has the meaning given to it in the Employment Rights Act
1996.

 

Board: the board of directors of the Company (including any committee of the
board duly appointed by it).

 

Capacity: as agent, consultant, director, employee, owner, partner, shareholder
or in any other capacity.

 

Commencement Date: 1 March 2014

 

Confidential Information: information (whether or not recorded in documentary
form, or stored on any magnetic or optical disk or memory) relating to the
business, products, affairs and finances of the Company for the time being
confidential to the Company and trade secrets including, without limitation,
technical data and know-how relating to the business of the Company or any of
its business contacts, including in particular (by way of illustration only and
without limitation).

 

Control: in relation to a body corporate, the power of a person to secure that
the affairs of the body corporate are conducted in accordance with the wishes of
that person (or persons):

 

(a)                   by means of the holding of shares, or the possession of
voting power, in or in relation to, that or any other body corporate; or

 

(b)                   by virtue of any powers conferred by the constitutional or
corporate documents, or any other document, regulating that or any other body
corporate,

 

and a Change of Control occurs if a person who controls any body corporate
ceases to do so or if another person acquires Control of it, but does not occur
in the circumstances described in clause 23.

 

Employee's family: the Employee's spouse or civil partner and children under the
age of 18.

 

FSA: the Financial Services Authority and its successors.

 

Garden Leave: any period during which the Company has exercised its rights under
clause 22.44.

 

Group Company: the Company, its Subsidiaries or Holding Companies from time to
time and any Subsidiary of any Holding Company from time to time.

 

Incapacity: any sickness or injury which prevents the Employee from carrying out
his duties.

 

3

 



 

Intellectual Property Rights: patents, rights to Inventions, copyright and
related rights, trade marks, trade names and domain names, rights in get-up,
rights in goodwill or to sue for passing off, unfair competition rights, rights
in designs, rights in computer software, database rights, topography rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which subsist or will subsist now or in the future in any
part of the world.

 

Invention: any invention, idea, discovery, development, improvement or
innovation, whether or not patentable or capable of registration, and whether or
not recorded in any medium.

 

Pre-Contractual Statement: any undertaking, promise, assurance, statement,
representation, warranty or understanding (whether in writing or not) of any
person (whether party to this agreement or not) relating to the Employee's
employment under this agreement which is not expressly set out in this agreement
[or any documents referred to in it].

 

Restricted Business: the business of manufacture and wholesale distribution of
medicines or any other business that the employee was involved in to a material
extent in the 6 months before Termination.

 

Restricted Customer: any firm, company or person who, during the 6 months before
Termination, was a customer or late stage prospective customer of or was in the
habit of dealing with the Company or any Group Company with whom the Employee
had contact or about whom he became aware or informed in the course of
employment.

 

Restricted Person: anyone employed or engaged by the Company or any Group
Company who could materially damage the interests of the Company or any Group
Company if they were involved in any Capacity in any business concern which
competes with any Restricted Business and with whom the Employee dealt in the 6
months before Termination in the course of employment.

 

Staff Handbook: the Company's staff handbook as amended from time to time.

 

Subsidiary and Holding Company: in relation to a company mean "subsidiary" and
"holding company" as defined in section 1159 of the Companies Act 2006 [and a
company shall be treated, for the purposes only of the membership requirement
contained in subsections 1159(1)(b) and (c), as a member of another company even
if its shares in that other company are registered in the name of (a) another
person (or its nominee), whether by way of security or in connection with the
taking of security, or (b) a nominee].

 

Termination: the termination of the Employee's employment with the Company
however caused.

 

1.2                       The headings in this agreement are inserted for
convenience only and shall not affect its construction.

 

1.3                       A reference to a particular law is a reference to it
as it is in force for the time being taking account of any amendment, extension,
or re-enactment and includes any subordinate legislation for the time being in
force made under it.

 

1.4                       Unless the context otherwise requires, a reference to
one gender shall include a reference to the other genders.

 

1.5                       Unless the context otherwise requires, words in the
singular include the plural and in the plural include the singular.

 

1.6                       The schedules to this agreement form part of (and are
incorporated into) this agreement.

 

2       TERM OF APPOINTMENT

 

2.1                       Indefinite term

 

The Appointment shall be deemed to have commenced on the Commencement Date and
shall continue, subject to the remaining terms of this agreement, until
terminated by either party giving the other not less than six (6) months' prior
notice in writing.

 

2.2                       The first six (6) months of the Appointment shall be a
probationary period and the Appointment may be terminated during this period at
any time on one month’s notice or payment in lieu of notice. The Company may, at
its discretion, extend the probationary period for up to a further three (3)
months. During the probationary period the Employee's performance and
suitability for continued employment will be monitored. At the end of the
probationary period the Employee will be informed in writing if he has
successfully completed his probationary period.

 

2.3                       No employment with a previous employer counts towards
the Employee's period of continuous employment with the Company.

 

2.4                       The Employee consents to the transfer of his
employment under this agreement to an Associated Employer at any time during the
Appointment.

 

4

 



 

3       PROFESSIONAL QUALIFICATIONS

 

3.1                       It is a condition of this agreement that the Employee
holds a relevant professional qualification and shall continue at all times
during the Appointment to be so qualified.

 

3.2                       The Employee shall immediately notify the Company if
he ceases to hold this qualification during the Appointment, or becomes subject
to any inquiry, investigation or proceeding that may lead to the loss of the
qualification.

 

4       EMPLOYEE WARRANTIES

 

4.1                       The Employee represents and warrants to the Company
that, by entering into this agreement or performing any of his obligations under
it, he will not be in breach of any court order or any express or implied terms
of any contract or other obligation binding on him and undertakes to indemnify
the Company against any claims, costs, damages, liabilities or expenses which
the Company may incur as a result if he is in breach of any such obligations.

 

4.2                       The Employee warrants that he is entitled to work in
the United Kingdom without any additional approvals and will notify the Company
immediately if he ceases to be so entitled during the Appointment.

 

4.3                       The Employee warrants that he is not subject to any
restrictions which prevent him from holding office as a director.

 

5       DUTIES

 

5.1                       The Employee shall serve the Company as Chief
Executive Officer.

 

5.2                       During the Appointment the Employee shall:

 

(a)                   act as a director of the Company and carry out duties on
behalf of any other Group Company including, if so required by the Board, acting
as an officer or consultant of any such Group Company;

 

(b)                   comply with the articles of association (as amended from
time to time) of any Group Company of which he is a director;

 

(c)                    abide by any statutory, fiduciary or common-law duties to
the Company of which he is a director;

 

(d)                   not do anything that would cause him to be disqualified
from acting as a director;

 

(e)                    comply with all requirements, recommendations or
regulations, as amended from time to time, of all regulatory authorities
relevant to the Company and any code of practice issued by the Company (as
amended from time to time);

 

(f)                    comply with the requirements under both legislation and
regulation as to the disclosure of inside information;

 

(g)                    unless prevented by Incapacity, devote the whole of his
time, attention and abilities to the business of the Company and any Group
Company of which he is an officer or consultant;

 

(h)                   faithfully and diligently exercise such powers and perform
such duties as may from time to time be assigned to him by the Board together
with such person or persons as the Board may appoint to act jointly with him;

 

(i)                     comply with all reasonable and lawful directions given
to him by the Board;

 

(j)                     promptly make such reports to the Board in connection
with the affairs of the Company on such matters and at such times as are
reasonably required;

 

(k)                   report his own wrongdoing and any wrongdoing or proposed
wrongdoing of any other employee or director of the Company to the Board
immediately on becoming aware of it;

 

(l)                     use his best endeavours to promote, protect, develop and
extend the business of the Company;

 

(m)                 consent to the Company monitoring and recording any use that
he makes of the Company's electronic communications systems for the purpose of
ensuring that the Company's rules are being complied with and for legitimate
business purposes; and

 

(n)                   comply with any electronic communication systems policy
that the Company may issue from time to time.

 

5

 



 

5.3                       The Employee shall comply with any rules, policies and
procedures set out in the Staff Handbook, a copy of which is available from the
Finance Department. The Staff Handbook does not form part of this agreement and
the Company may amend it at any time. To the extent that there is any conflict
between the terms of this agreement and the Staff Handbook, this agreement shall
prevail.

 

5.4                       All documents, manuals, hardware and software provided
for the Employee's use by the Company, and any data or documents (including
copies) produced, maintained or stored on the Company's computer systems or
other electronic equipment (including mobile phones), remain the property of the
Company.

 

6       PLACE OF WORK

 

6.1                       The Employee's normal place of work is BioCity
Scotland, Bo’Ness Road, Newhouse, Lanarkshire, ML1 5UH.

 

6.2                       The Employee agrees to travel on the Company's
business (both within the United Kingdom or abroad) as may be required for the
proper performance of his duties under the Appointment.

 

6.3                       During the Appointment the Employee shall not be
required to work outside the United Kingdom for any continuous period of more
than one month.

 

7       HOURS OF WORK

 

7.1                       The Employee's normal working hours shall be 09.00 to
17.30 on Mondays to Fridays and such additional hours as are necessary for the
proper performance of his duties. The Employee acknowledges that he shall not
receive further remuneration in respect of such additional hours.

 

7.2                       The parties each agree that the nature of the
Employee's position is such that his working time cannot be measured and,
accordingly, that the Appointment falls within the scope of regulation 20 of the
Working Time Regulations 1998.

 

8       SALARY

 

8.1                       The Employee shall be paid an initial salary of
£100,000 per annum (inclusive of any fees due to the Employee by the Company as
an officer of the Company).

 

8.2                       The Employee's salary shall accrue from day to day and
be payable monthly in arrears and in advance on or about the 28th of each month
directly into the Employee's bank or building society.

 

8.3                       The Employee's salary shall be reviewed by the Board
annually, the first such review to take place on 1 March 2015. The Company is
under no obligation to award an increase following a salary review. There will
be no review of the salary after notice has been given by either party to
terminate the Appointment.

 

8.4                       The Company may deduct from the salary, or any other
sums owed to the Employee, any money owed to the Company by the Employee.

 

9       EXPENSES

 

9.1                       The Company shall reimburse (or procure the
reimbursement of) all reasonable expenses wholly, properly and necessarily
incurred by the Employee in the course of the Appointment, subject to production
of VAT receipts or other appropriate evidence of payment.

 

9.2                       The Employee shall abide by the Company's policies on
expenses as set out in the Staff Handbook from time to time.

 

9.3                       Any credit card supplied to the Employee by the
Company shall be used only for expenses incurred by him in the course of the
Appointment.

 

10     BONUS

 

10.1                    The Board may in its absolute discretion pay the
Employee a bonus of such amount, at such intervals and subject to such
conditions as the Board may in its absolute discretion determine taking into
account specific performance targets, as agreed between the Employee and the
Board from time to time.

 

10.2                    Any bonus payment to the Employee shall be purely
discretionary and shall not form part of the Employee's contractual remuneration
under this agreement. If the Company makes a bonus payment to the Employee in
respect of a particular financial year of the Company, it shall not be obliged
to make subsequent bonus payments in respect of subsequent financial years of
the Company.

 

6

 



 

10.3                    The Company may alter the terms of any bonus targets or
withdraw them altogether at any time without prior notice.

 

10.4                    Notwithstanding clause 10, the Employee shall in any
event have no right to a bonus or a time-apportioned bonus if:

 

(a)                   his employment terminates for any reason or he is under
notice of termination (whether given by the Employee or the Company) at or
before the date when a bonus might otherwise have been payable.

10.5                    Any bonus payments shall not be pensionable.

 

11        LIFE ASSURANCE

 

11.1                    After successful completion of the probationary period
referred to in clause 2.2 the Employee shall be entitled to participate in the
Company's life assurance scheme which shall pay to the Employee's dependents a
sum equal to three times the Employee's salary if the Employee dies during the
Appointment. Participation is subject to:

 

(a)                   the terms of the Company's life assurance scheme, as
amended from time to time;

 

(b)                   the rules or the insurance policy of the relevant
insurance provider, as amended from time to time; and

 

(c)                    the Employee satisfying the normal underwriting
requirements of the relevant insurance provider and the premium being at a rate
which the Company considers reasonable.

 

Full details of the scheme are available from the Finance Department.

 

11.2                    If the insurance provider refuses for any reason to
provide life assurance benefit to the Employee the Company shall not be liable
to provide to the Employee any replacement benefit of the same or similar kind
or to pay any compensation in lieu of such benefit.

 

11.3                    The Company in its sole and absolute discretion reserves
the right to discontinue, vary or amend its life assurance scheme (including the
level of the Employee's cover) at any time on reasonable notice to the Employee.

 

12                         PRIVATE MEDICAL INSURANCE

 

12.1                    After successful completion of the probationary period
referred to in clause 2.2 the Employee and the Employee's family shall be
entitled to participate in the Company's private medical insurance scheme
subject to:

 

(a)                   the terms of that scheme, as amended from time to time;

 

(b)                   the rules or insurance policy of the relevant insurance
provider, as amended from time to time; and

 

(c)                    the Employee and his spouse or civil partner and any
children under the age of 18 satisfying the normal underwriting requirements of
the relevant insurance provider and the premium being at a rate which the
Company considers reasonable.

 

Full details of the Company's private medical insurance scheme are available
from the Finance Department.

 

12.2                    If the insurance provider refuses for any reason to
provide private medical insurance benefit to the Employee or to the Employee's
family the Company shall not be liable to provide any replacement benefit of the
same or similar kind or to pay any compensation in lieu of such benefit.

 

12.3                    The Company in its sole and absolute discretion reserves
the right to discontinue, vary or amend the scheme (including the level of the
Employee's cover) at any time on reasonable notice to the Employee.

 

13     DIRECTORS' AND OFFICERS' INSURANCE

 

During the Appointment and for six years following Termination the Employee
shall be entitled to be covered by a policy of directors' and officers'
liability insurance on terms no less favourable than those in place from time to
time for other members of the Board. A copy of the policy is available from the
Finance Department.

 

7

 

 



14      HOLIDAYS

 

14.1                    The Employee shall be entitled to 25 days' paid holiday
in each holiday year together with the usual public holidays as stated in the
Company handbook. The Company's holiday year runs between 1 April and 31 March.
If the Appointment commences or terminates part way through a holiday year, the
Employee's entitlement during that holiday year shall be calculated on a pro-
rata basis rounded up to the nearest half day.

 

14.2                    Holiday shall be taken at such time or times as shall be
approved in advance by the Chief Executive Officer. The Employee shall not
without the consent of the Board carry forward any accrued but untaken holiday
entitlement to a subsequent holiday year unless the Employee has been
unavoidably prevented from taking such holiday during the relevant leave year
because of sickness absence or statutory maternity, paternity or adoption leave.

 

14.3                    The Employee shall have no entitlement to any payment in
lieu of accrued but untaken holiday except on termination of the Appointment.
Subject to clause 14.3 the amount of such payment in lieu shall be 1/260th of
the Employee's full-time equivalent salary for each untaken day of the
entitlement under clause 14 for the holiday year in which termination takes
place and any untaken days carried forward from the preceding holiday year.

 

14.4                    If the Company has terminated or would be entitled to
terminate the Appointment under clause 19.2 or if the Employee has terminated
the Appointment in breach of this agreement any payment due under clause 14.2
shall be limited to the Employee's statutory entitlement under the Working Time
Regulations 1998 and any paid holidays (including paid public holidays) taken
shall be deemed first to have been taken in satisfaction of that statutory
entitlement.

 

14.5                    If on termination of the Appointment the Employee has
taken in excess of his accrued holiday entitlement, the Company shall be
entitled to recover from the Employee by way of deduction from any payments due
to the Employee or otherwise one day's pay (calculated at 1/260th of the
Employee's full-time equivalent salary) for each excess day.

 

14.6                    If either party has served notice to terminate the
Appointment, the Board may require the Employee to take any accrued but unused
holiday entitlement during the notice period. Any accrued but unused holiday
entitlement shall be deemed to be taken during any period of Garden Leave under
clause 22.44.

 

14.7                    During any continuous period of absence due to
Incapacity of one month or more the Employee shall not accrue holiday under this
contract and the Employee's entitlement under clause 14 for the holiday year in
which such absence takes place shall be reduced pro rata save that it shall not
fall below the Employee's entitlement under the Working Time Regulations 1998.

 

15     INCAPACITY

 

15.1                    Subject to the Employee's compliance with the Company's
sickness absence procedures (as amended from time to time), he shall continue to
receive his full salary and contractual benefits during any period of absence
due to Incapacity for up to an aggregate of 2 weeks in any 52 week period. Such
payment shall be inclusive of any statutory sick pay due in accordance with
applicable legislation in force at the time of absence.

 

15.2                    The Employee agrees to consent to medical examinations
(at the Company's expense) by a doctor nominated by the Company should the
Company so require. The Employee agrees that any report produced in connection
with any such examination may be disclosed to the Company and the Company may
discuss the contents of the report with the relevant doctor.

 

15.3                    If the Incapacity is or appears to be occasioned by
actionable negligence, nuisance or breach of any statutory duty on the part of a
third party in respect of which damages are or may be recoverable, the Employee
shall immediately notify the Board of that fact and of any claim, compromise,
settlement or judgment made or awarded in connection with it and all relevant
particulars that the Board may reasonably require. The Employee shall if
required by the Board, refund to the Company that part of any damages or
compensation recovered by him relating to the loss of earnings for the period of
the Incapacity as the Board may reasonably determine less any costs borne by him
in connection with the recovery of such damages or compensation, provided that
the amount to be refunded shall not exceed the total amount paid to the Employee
by the Company in respect of the period of Incapacity.

 

15.4                    The rights of the Company to terminate the Appointment
under the terms of this Agreement apply even when such termination would or
might cause the Employee to forfeit any entitlement to sick pay, permanent
health insurance or other benefits.

 

16    OUTSIDE INTERESTS

 

16.1                    Subject to clause 17.2, during the Appointment the
Employee shall not, except as a representative of the Company or with the prior
written approval of the Board, whether paid or unpaid, be directly or indirectly
engaged, concerned or have any financial interest in any Capacity in any other
business, trade, profession or occupation (or the setting up of any business,
trade, profession or occupation).

 

16.2                    Notwithstanding clause 16, the Employee may hold an
investment by way of shares or other securities of not more than 5% of the total
issued share capital of any company (whether or not it is listed or dealt in on
a recognized stock exchange) where such company does not carry on a business
similar to or competitive with any business for the time being carried on by the
Company.

 

16.3                    The Employee agrees to disclose to the Board any matters
relating to his spouse or civil partner (or anyone living as such), children or
parents which may, in the reasonable opinion of the Board, be considered to
interfere, conflict or compete with the proper performance of the Employee's
obligations under this agreement.

 

8

 



 

17    CONFIDENTIAL INFORMATION

 

17.1                    The Employee acknowledges that in the course of the
Appointment he will have access to Confidential Information. The Employee has
therefore agreed to accept the restrictions in this clause 18.

 

17.2                    The Employee shall not (except in the proper course of
his duties), either during the Appointment or at any time after its termination
(however arising), use or disclose to any person, company or other organization
whatsoever (and shall use his best endeavors to prevent the publication or
disclosure of) any Confidential Information. This shall not apply to:

 

(a)                   any use or disclosure authorized by the Board or required
by law;

 

(b)                   any information which is already in, or comes into, the
public domain other than through the Employee's unauthorized disclosure; or

 

(c)                    any protected disclosure within the meaning of section
43A of the Employment Rights Act 1996.

 

18      INTELLECTUAL PROPERTY

 

18.1                    The Employee shall give the Company full written details
of all Inventions and of all works embodying Intellectual Property Rights made
wholly or partially by him at any time during the course of the Appointment
which relate to, or are reasonably capable of being used in, the business of the
Company. The Employee acknowledges that all Intellectual Property Rights
subsisting (or which may in the future subsist) in all such Inventions and works
shall automatically, on creation, vest in the Company absolutely. To the extent
that they do not vest automatically, the Employee holds them on trust for the
Company. The Employee agrees promptly to execute all documents and do all acts
as may, in the opinion of the Company, be necessary to give effect to this
clause 19.

 

18.2                    The Employee hereby irrevocably waives all moral rights
under the Copyright, Designs and Patents Act 1988 (and all similar rights in
other jurisdictions) which he has or will have in any existing or future works
referred to in clause 19.

 

18.3                    The Employee hereby irrevocably appoints the Company to
be his attorney to execute and do any such instrument or thing and generally to
use his name for the purpose of giving the Company or its nominee the benefit of
this clause 19 and acknowledges in favour of a third party that a certificate in
writing signed by any Director or the Secretary of the Company that any
instrument or act falls within the authority conferred by this clause 19 shall
be conclusive evidence that such is the case.

 

19     CEASING TO BE A DIRECTOR

 

19.1                    Except with the prior approval of the Board, or as
provided in the articles of association of the Company, the Employee shall not
resign as a director of the Company.

 

19.2                    If during the Appointment the Employee ceases to be a
director of the Company (otherwise than by reason of his death, resignation or
disqualification pursuant to the articles of association of the Company, as
amended from time to time, or by statute or court order) the Appointment shall
continue with the Employee as an employee only and the terms of this agreement
(other than those relating to the holding of the office of director) shall
continue in full force and effect. The Employee shall have no claims in respect
of such cessation of office.

 

20     PAYMENT IN LIEU OF NOTICE

 

20.1                    Notwithstanding clause 1.6.1, the Company may, in its
sole and absolute discretion, terminate the Appointment at any time and with
immediate effect by paying a sum in lieu of notice (Payment in Lieu) equal to
the basic salary (as at the date of termination) which the Employee would have
been entitled to receive under this agreement during the notice period referred
to at clause 2.1 (or, if notice has already been given, during the remainder of
the notice period) less income tax and National Insurance contributions. For the
avoidance of doubt, the Payment in Lieu shall not include any element in
relation to:

 

(a)                   any bonus or commission payments that might otherwise have
been due during the period for which the Payment in Lieu is made;

 

(b)                   any payment in respect of benefits which the Employee
would have been entitled to receive during the period for which the Payment in
Lieu is made; and

 

(c)                    any payment in respect of any holiday entitlement that
would have accrued during the period for which the Payment in Lieu is made.

 

20.2                    The Company may pay any sums due under clause 21 in
equal monthly instalments until the date on which the notice period referred to
at clause 2.1 would have expired if notice had been given. The Employee shall be
obliged to seek alternative income during this period and to notify the Company
of any income so received. The instalment payments shall then be reduced by the
amount of such income.

 

20.3                    The Employee shall have no right to receive a Payment in
Lieu unless the Company has exercised its discretion in clause 20. Nothing in
this clause 21 shall prevent the Company from terminating the Appointment in
breach.

 

9

 



 

21    TERMINATION WITHOUT NOTICE

 

21.1                    The Company may also terminate the Appointment with
immediate effect without notice and with no liability to make any further
payment to the Employee (other than in respect of amounts accrued due at the
date of termination) if the Employee:

 

(a)                   is disqualified from acting as a director or resigns as a
director from the Company without the prior written approval of the Board;

 

(b)                   is guilty of a serious breach of the rules or regulations
as amended from time to time of any regulatory authorities relevant to the
Company or any code of practice issued by the Company (as amended from time to
time);

 

(c)                    fails or ceases to meet the requirements of any
regulatory body whose consent is required to enable him to undertake all or any
of his duties under the Appointment or is guilty of a serious breach of the
rules and regulations of such regulatory body or of any compliance manual of the
Company;

 

(d)                   is guilty of any gross misconduct affecting the business
of the Company;

 

(e)                    commits any serious or repeated breach or non-observance
of any of the provisions of this agreement or refuses or neglects to comply with
any reasonable and lawful directions of the Board;

 

(f)                    is, in the reasonable opinion of the Board, negligent and
incompetent in the performance of his duties;

 

(g)                    is declared bankrupt or makes any arrangement with or for
the benefit of his creditors or has a county court administration order made
against him under the County Court Act 1984;

 

(h)                   is convicted of any criminal offence (other than an
offence under any road traffic legislation in the United Kingdom or elsewhere
for which a fine or non-custodial penalty is imposed) or any offence under any
regulation or legislation relating to insider dealing;

 

(i)                     ceases to hold the relevant professional qualification;

 

(j)                     becomes of unsound mind (which includes lacking capacity
under the Mental Capacity Act 2005), or a patient under any statute relating to
mental health;

 

(k)                   ceases to be eligible to work in the United Kingdom;

 

(l)                     is guilty of any fraud or dishonesty or acts in any
manner which in the opinion of the Board brings or is likely to bring the
Employee or the Company into disrepute or is materially adverse to the interests
of the Company;

 

(m)                 is guilty of a serious breach of any rules issued by the
Company from time to time regarding its electronic communications systems; or

 

(n)                   is unable by reason of Incapacity to perform his duties
under this agreement for an aggregate period of 2 weeks in any 52-week period.

 

21.2                    The rights of the Company under clause 21 are without
prejudice to any other rights that it might have at law to terminate the
Appointment or to accept any breach of this agreement by the Employee as having
brought the agreement to an end.

 

Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.

 

22      CHANGE OF CONTROL

 

22.1                    If there is a Change of Control of the Company and,
within 12 months following the Change of Control directly or indirectly in
connection with it:

 

(a)                   the Company terminates the Appointment other than in
circumstances in which it was entitled to rely on clause 211); or

 

(b)                   the Employee serves notice to terminate the Appointment in
accordance with clause 1.6, the Company shall, subject to clause 22.2 below, pay
the Agreed Sum to the Employee within one month following Termination. The
Agreed Sum shall be payable less any tax or other statutory deductions which the
Company is obliged to deduct.

 

10

 



 

22.2                    The payment of the Agreed Sum shall be conditional on
and in consideration of:

 

(a)                   the Employee complying with the obligations in clause
23.2(g);

 

(b)                   the Employee complying with and continuing to comply with
his obligations relating to confidentiality, intellectual property and
restrictive covenants as set out in clause 16.3, clause 17.2(c) and clause 24.4
respectively;

 

(c)                    Clause 24.4 applying notwithstanding that the Appointment
may, or without the payment of the Agreed Sum might, otherwise have been
repudiated by the Company; and

 

(d)                   the Employee executing such documents in a form reasonably
acceptable to the Company as it may require.

 

22.3                    For the avoidance of doubt, the payment of the Agreed
Sum shall not affect the Employee's entitlement to any of the following:

 

(a)                   any accrued but unpaid salary;

 

(b)                   any payment in lieu of accrued but unused holiday; or

 

(c)                    the reimbursement of expenses, provided that all claims
for reimbursement are submitted within four weeks after Termination, in
relation, in each case, to the period before Termination.

 

22.4                    To the extent that the Agreed Sum is damages (which is
not admitted), the parties agree that the terms of this clause 21.2 represent a
genuine pre- estimate of the loss to the Employee that would arise on
termination of the Appointment in the circumstances described and does not
constitute a penalty. The [Company waives any requirement on the Employee to
mitigate his losses in respect of such termination and the] Employee shall,
subject to clause 22.2(d), accept the Agreed Sum in full and final settlement of
all and any claims that he may have arising out of the Appointment or its
termination (excluding any personal injury claims of which he is not aware at
Termination or any claims in relation to accrued entitlements under the Company
pension scheme).

 

23     GARDEN LEAVE

 

23.1                    Following service of notice to terminate the Appointment
by either party, or if the Employee purports to terminate the Appointment in
breach of contract, the Board may by written notice place the Employee on Garden
Leave for the whole or part of the remainder of the Appointment.

 

23.2                    During any period of Garden Leave:

 

(a)                   the Company shall be under no obligation to provide any
work to the Employee and may revoke any powers the Employee holds on behalf of
the Company;

 

(b)                   the Company may require the Employee to carry out
alternative duties or to only perform such specific duties as are expressly
assigned to the Employee, at such location (including the Employee's home) as
the Company may decide;

 

(c)                    the Employee shall continue to receive his basic salary
and all contractual benefits in the usual way and subject to the terms of any
benefit arrangement;

 

(d)                   the Employee shall remain an employee of the Company and
bound by the terms of this agreement;

 

(e)                    the Employee shall ensure that the Chief Executive
Officer knows where he will be and how he can be contacted during each working
day (except during any periods taken as holiday in the usual way);

 

(f)                    the Company may exclude the Employee from any premises of
the Company; and

 

(g)                    the Company may require the Employee not to contact or
deal with (or attempt to contact or deal with) any officer, employee,
consultant, client, customer, supplier, agent, distributor, shareholder, adviser
or other business contact of the Company.

 

11

 



 

24     OBLIGATIONS ON TERMINATION

 

24.1                    On termination of the Appointment (however arising) or,
if earlier, at the start of a period of Garden Leave, the Employee shall:

 

(a)                   resign immediately without compensation from any office or
trusteeship that he holds in or on behalf of the Company;

 

(b)                   transfer without payment to the Company or as it may
direct any shares or other securities held by him in the Company as a nominee or
trustee for the Company and deliver to the Company the related certificates;
immediately deliver to the Company all documents, books, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the business or affairs of the Company or its business contacts, any
keys, credit card and any other property of the Company including any car
provided to the Employee, which is in his possession or under his control;

 

(c)                    irretrievably delete any information relating to the
business of the Company stored on any magnetic or optical disk or memory and all
matter derived from such sources which is in his possession or under his control
outside the Company's premises; and

 

(d)                   provide a signed statement that he has complied fully with
his obligations under this clause 24 together with such reasonable evidence of
compliance as the Company may request.

 

24.2                    Where the Employee has been placed on Garden Leave he
shall not be required by clause 24 to return until the end of the Garden Leave
period any property provided to him as a contractual benefit for use during the
Appointment.

 

24.3                    The Employee hereby irrevocably appoints the Company to
be his attorney to execute and do any such instrument or thing and generally to
use his name for the purpose of giving the Company or its nominee the full
benefit of clause 24.1 and clause 24.1(a).

 

24.4                    On termination of the Appointment however arising the
Employee shall not be entitled to any compensation for the loss of any rights or
benefits under any share option, bonus, long-term incentive plan or other profit
sharing scheme operated by the Company in which he may participate.

 

25      POST-TERMINATION RESTRICTIONS

 

25.1                    In order to protect the confidential information, trade
secrets and business connections of the Company to which he has access as a
result of the Appointment, the Employee covenants with the Company (for itself
and as trustee and agent for each Group Company) that he shall not:

 

(a)                   for 6 months after Termination solicit or endeavour to
entice away from the Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business;

 

(b)                   for 6 months after Termination in the course of any
business concern which is in competition with any Restricted Business, offer to
employ or engage or otherwise endeavour to entice away from the Company any
Restricted Person;

 

(c)                    for 6 months after Termination, be involved in any
Capacity with any business concern which is (or intends to be) in competition
with any Restricted Business;

 

(d)                   for 6 months after Termination be involved with the
provision of goods or services to (or otherwise have any business dealings with)
any Restricted Customer in the course of any business concern which is in
competition with any Restricted Business; or

 

(e)                    at any time after Termination, represent himself as
connected with the Company in any Capacity.

 

25.2                    None of the restrictions in clause 25 shall prevent the
Employee from:

 

(a)                   holding an investment by way of shares or other securities
of not more than [5]% of the total issued share capital of any company, whether
or not it is listed or dealt in on a recognised stock exchange;

 

(b)                   being engaged or concerned in any business concern insofar
as the Employee's duties or work shall relate solely to geographical areas where
the business concern is not in competition with any Restricted Business; or

 

(c)                    being engaged or concerned in any business concern,
provided that the Employee's duties or work shall relate solely to services or
activities of a kind with which the Employee was not concerned to a material
extent in the 6 months before Termination.

 

25.3                    The restrictions imposed on the Employee by this clause
24.46 apply to him acting:

 

(a)                   directly or indirectly; and

 

(b)                   on his own behalf or on behalf of, or in conjunction with,
any firm, company or person.

 

25.4                    The periods for which the restrictions in clause 25
apply shall be reduced by any period that the Employee spends on Garden Leave
immediately before Termination.

 

25.5                    If the Employee receives an offer to be involved in a
business concern in any Capacity during the Appointment, or before the expiry of
the last of the covenants in this clause 24.4, the Employee shall give the
person making the offer a copy of this clause 24.4 and shall tell the Company
the identity of that person as soon as possible.

 

25.6                    The Company and the Employee entered into the
restrictions in this clause 24.4 having been separately legally advised.

 

25.7                    Each of the restrictions in this clause 24.46 is
intended to be separate and severable. If any of the restrictions shall be held
to be void but would be valid if part of their wording were deleted, such
restriction shall apply with such deletion as may be necessary to make it valid
or effective.

 

25.8                    The Employee will, at the request and expense of the
Company, enter into a separate agreement with any Group Company in which he
agrees to be bound by restrictions corresponding to those restrictions in this
clause 24.46 (or such of those restrictions as the Company deems appropriate) in
relation to that Group Company.

 

26    DISCIPLINARY AND GRIEVANCE PROCEDURES

 

26.1                    The Employee is subject to the Company's disciplinary
and grievance procedures, copies of which are available Finance Department.
These procedures do not form part of the Employee's contract of employment.

 

26.2                    If the Employee wants to raise a grievance, he may apply
in writing to the Chief Executive Officer in accordance with the Company's
grievance procedure.

 

26.3                    If the Employee wishes to appeal against a disciplinary
decision he may apply in writing to the Chairman in accordance with the
Company's disciplinary procedure.

 

26.4                    The Board may suspend the Employee from any or all of
his duties for a period of up to 30 days during any period in which the Company
is investigating any disciplinary matter involving the Employee or while any
disciplinary procedure against the Employee is outstanding.

 

26.5                    During any period of suspension:

 

(a)                   the Employee shall continue to receive his basic salary
and all contractual benefits in the usual way and subject to the terms of any
benefit arrangement;

 

(b)                   the Employee shall remain an employee of the Company and
bound by the terms of this agreement;

 

(c)                    the Employee shall ensure that the Chief Executive
Officer knows where he will be and how he can be contacted during each working
day (except during any periods taken as holiday in the usual way);

 

(d)                   the Board may exclude the Employee from his place of work
or any other premises of the Company; and

 

(e)                    the Board may require the Employee not to contact or deal
with (or attempt to contact or deal with) any officer, employee, consultant,
client, customer, supplier, agent, distributor, shareholder, adviser or other
business contact of the Company.

 

27     PENSIONS

 

27.1                    The Employee may join the Company's group personal
pension scheme (Scheme) (or such other registered pension scheme as may be set
up by the Company to replace the Scheme) subject to satisfying certain
eligibility criteria and subject to the rules of the Scheme as amended from time
to time. Full details of the Scheme are available from the Finance Department.

 

27.2                    If the Employee joins the Scheme, the Company shall
contribute an amount equal to 5% of the Employee's salary to the Scheme during
each year of the Appointment. The Company's contributions to the Scheme shall be
payable in equal monthly installments in arrears, and shall be subject to the
rules of the Scheme and the tax reliefs and exemptions available from HM Revenue
& Customs, as amended from time to time.

 

27.3                    The Employee may make contributions to the Scheme of an
amount up to the lower of 100% of the Employee's salary and the annual allowance
set by HM Revenue & Customs from time to time. Such contributions shall be
payable in equal monthly installments in arrears and shall be made by way of
deduction from the Employee's salary.

 

27.4                    A contracting-out certificate is not in force in respect
of the Appointment.

 

28      DATA PROTECTION

 

28.1                    The Employee confirms he has read and understood the
Company's data protection policy, a copy of which is contained in the Staff. The
Company may change its data protection policy at any time and will notify
employees in writing of any changes.

 

28.2                    The Employee shall comply with the data protection
policy when processing personal data in the course of employment including
personal data relating to any employee, customer, client, supplier or agent of
the Company.

 

28.3                    The Employee consents to the Company processing data
relating to the Employee for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data (as
defined in the Data Protection Act 1998) relating to the Employee, including, as
appropriate:

 

(a)                   information about the Employee's physical or mental health
or condition in order to monitor sick leave and take decisions as to the
Employee's fitness for work;

 

(b)                   the Employee's racial or ethnic origin or religious or
similar information in order to monitor compliance with equal opportunities
legislation;

 

(c)                    information relating to any criminal proceedings in which
the Employee has been involved for insurance purposes and in order to comply
with legal requirements and obligations to third parties; and

 

28.4                    The Company may make such information available to those
who provide products or services to the Company (such as advisers and payroll
administrators), regulatory authorities, potential or future employers,
governmental or quasi-governmental organizations and potential purchasers of the
Company or the business in which the Employee works.

 

28.5                    The Employee consents to the transfer of such
information to any Group Company and the Company's business contacts outside the
European Economic Area in order to further its business interests even where the
country or territory in question does not maintain adequate data protection
standards.

 

29     COLLECTIVE AGREEMENTS

 

There is no collective agreement which directly affects the Appointment.

 

30      RECONSTRUCTION AND AMALGAMATION

 

If the Appointment is terminated at any time by reason of any reconstruction or
amalgamation of the Company, whether by winding up or otherwise, and the
Employee is offered employment with any concern or undertaking involved in or
resulting from the reconstruction or amalgamation on terms which (considered in
their entirety) are no less favourable to any material extent than the terms of
this agreement, the Employee shall have no claim against the Company or any such
undertaking arising out of or connected with the termination.

 

31     NOTICES

 

31.1                    A notice given to a party under this agreement shall be
in writing in the English language and signed by or on behalf of the party
giving it. It shall be delivered by hand or sent to the party at the address
given in this agreement or as otherwise notified in writing to the other party.

 

31.2                    Any such notice shall be deemed to have been received:

 

(a)                   if delivered by hand, at the time the notice is left at
the address or given to the addressee;

 

(b)                   in the case of pre-paid first class UK post or other next
working day delivery service, at 9.00 am on the second business day after
posting or at the time recorded by the delivery service; or

 

(c)                    in the case of pre-paid airmail, 9.00 am on the fifth
Business Day after posting or at the time recorded by the delivery service; or

 

31.3                    A notice shall have effect from the earlier of its
actual or deemed receipt by the addressee. For the purpose of calculating deemed
receipt:

 

(a)                   all references to time are to local time in the place of
deemed receipt; and

 

(b)                   if deemed receipt would occur on a Saturday or Sunday or a
public holiday when banks are not open for business, deemed receipt is at 9.00
am on the next business day.

 

31.4                    This clause does not apply to the service of any
proceedings or other documents in any legal action.

 

32     ENTIRE AGREEMENT

 

32.1                    This agreement and any document referred to in it
constitutes the whole agreement between the parties (and in the case of the
Employer, as agent for any Group Companies) and supersedes all previous
discussions, correspondence, negotiations, arrangements, understandings and
agreements between them.

 

32.2                    Each party acknowledges that in entering into this
agreement it has not relied on and shall have no remedy in respect of any
Pre-Contractual Statement.

 

32.3                    Each party agrees that its only liability in respect of
those representations and warranties that are set out in this agreement (whether
made innocently or negligently) shall be for breach of contract.

 

32.4                    Nothing in this agreement shall limit or exclude any
liability for fraud.

 

33     VARIATION

 

No variation or agreed termination of this agreement shall be effective unless
it is in writing and signed by the parties (or their authorized
representatives).

 

34     COUNTERPARTS

 

This agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

 

35     THIRD PARTY RIGHTS

 

No person other than a party to this agreement may enforce any of its terms.

 

36     GOVERNING LAW AND JURISDICTION

 

36.1                    This agreement and any dispute or claim arising out of
or in connection with it or its subject matter or formation (including
non-contractual disputes or claims) shall be governed by and construed in
accordance with Scottish law.

 

36.2                    The parties irrevocably agree that the court of Scotland
shall have exclusive jurisdiction to settle any dispute or claim that arises out
of or in connection with this agreement or its subject matter or formation
(including non- contractual disputes or claims).

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

Executed as a deed by Mitovie Pharma Europe Ltd acting by Mr Vinod Kaushal, a
director

 

 /s/ Vinod Kaushal

Director

 

 

Signed as a deed by Michael Hawthorne in the presence of:

 

 /s/ Michael Hawthorne

[SIGNATURE OF EMPLOYEE]

  



12

 